DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment of 2/4/20 has been entered in full. Claims 4, 7, 14-20, 23-41, 43-46, 51, 54, 61, 65 and 66 are canceled. Claims 1, 3, 5, 9, 11-13, 21, 22, 42, 47, 49, 52, 56, 58-60, 62 and 64 are amended. Claims 1-3, 5, 6, 8, 9, 10-13, 21, 22, 42, 47, 48-50, 52, 53, 55-60 and 62-64 are pending.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-3, 5, 6, 8, 9, 10-13, 21, 22, 62 and 63, drawn to an engineered T-cell comprising a nucleic acid encoding a chimeric antigen receptor (CAR), wherein the CAR comprises an anti-LIV1 antibody, and a population of cells comprising said cell, classified in CPC Class C12N 5/10. 
II. Claims 42 and 64, drawn to a method comprising administering a population of cells comprising  an engineered T-cell comprising a nucleic acid encoding a chimeric antigen receptor (CAR), wherein the CAR comprises an anti-LIV1 antibody, classified in CPC class A61K 35/17.
III. Claims 47, 48-50, 52, 53 and 55-60, drawn to a method for producing an engineered T-cell comprising (a) delivering to a T cell (i) an RNA-guided nuclease, (ii) a gRNA targeting TRAC gene, and (iii) a vector comprising a donor template that comprises a nucleic acid encoding a CAR that comprises an anti-LIV1 antibody, and (b) producing an engineered T-cell having a disrupted TRAC gene and expressing the CAR, classified in CPC class C12N 15/63.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product (MPEP § 806.05(h)). In the instant case the engineered cell of Invention I can also be used in a method of recombinantly expressing and purifying the encoded CAR protein, which is a materially different method.
Inventions I and III are related as process of making (III) and product made (I).  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)). In the instant case, an engineered cell encompassed by the claims of Invention I can be made by a materially different process; i.e., one not requiring a gRNA targeting the TRAC gene of Invention II, as claim 1 of Invention I does not require a disrupted TRAC gene.
Inventions II and III are unrelated methods. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different modes of operation, different functions, or different effects (MPEP § 806.04, MPEP § 808.01). In the instant case the different inventions have different modes of operation because each is a method with different method steps, and each has a different effect because Invention II is directed to a method the results in treatment, and Invention III is directed to a method that results in the making of a genetically altered cell.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112(a). 

Applicant(s) are advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. 
If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Rejoinder
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Election(s) of Species
An election of species is also required, as follows.
This application contains claims directed to the following patentably distinct species of anti-LIV1 antibody:
(a) scFv comprising SEQ ID NO: 54;
(b) scFv comprising SEQ ID NO: 70;
(c) scFv comprising SEQ ID NO: 83; or
(d) scFv comprising SEQ ID NO: 86;
Currently, claims 1-3, 5, 9, 10, 12, 21, 22, 42, 47, 48-50, 52, 56, 57, 59 and 62-64 are generic with respect to these species.
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species, which are the different amino acid sequences of each antibody. In addition, these species are not obvious variants of each other based on the current record. 
There is an examination and search burden for the patentably distinct species as set forth above because at least the following apply: the species have acquired a separate status in the art due to their recognized divergent subject matter (described above) and thus the prior art applicable to one species would not likely be applicable to another species; and the species require a different field of search (employing different search queries).
Applicants are required under 35 U.S.C. 121 to elect a single disclosed species of anti-LIV1 antibody, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
Applicants are advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, Applicants must indicate which of these claims are readable on the elected species.
Should Applicants traverse on the ground that the species are not patentably distinct, evidence should submitted or identified as of record, showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, Applicants will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicants are reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http:// pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646